DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 has been entered and considered by the examiner.
Drawings
The Examiner would like to note that the drawings filed on 7/22/2020 have been accepted (Form PTO-37 does not contain the checkbox indicating acceptance of drawings).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 11, the closest prior art De La Cruz et al. (US 2021/0120507, De La Cruz hereinafter) teaches transmitting a master-sync transmission, such as a trigger frame or a control and schedule transmission at the beginning of a control period, wherein which the AP may transmit a time duration of the TXOP and sub-channel information (De La Cruz; Fig. 3; [0042]). De La Cruz also teaches that such transmissions may be for virtual reality or augmented reality sessions (i.e., an application for artificial reality) (De La Cruz; Fig. 3; [0048]). De La Cruz may thus be broadly reasonably interpreted as teaching “sending, by a first console executing an application for artificial reality, a first message comprising a first plurality of parameters and a first schedule for access to a shared wireless channel by (De La Cruz; Fig. 3; [0048]). Such transmissions may be broadly reasonably interpreted as a second plurality of parameters. De La Cruz may thus be broadly reasonably interpreted as teaching “receiving, by the first console from a second console, a second message comprising a second plurality of parameters.” The VR/AR server 116 may update the virtual reality session and scene and send those changes to the controller 101, the AP 104, and back to the client STAs 108 (De La Cruz; Fig. 3; [0048]). Such transmissions may be broadly reasonably interpreted as an update to the first plurality of parameters and the transmission of the updated first plurality of parameters. De La Cruz may thus also be broadly reasonably interpreted as teaching “updating, by the first console responsive to the second message, the first plurality of parameters; and sending, by the first console, a third message comprising the updated first plurality of parameters.” However, De La Cruz does not teach that the inputs that change the VR/AR scene (i.e., the second message) comprising a second schedule for access to the shared wireless channel by the second console. De La Cruz thus also necessarily does not teach the use of such a second message comprising a second schedule to update the first plurality of parameters and the first schedule, followed by sending such updated first plurality of parameters and the updated first schedule. A person having ordinary skill in the art would also likely find it unreasonable to modify the principle of operation of De La Cruz wherein scheduling of resources is performed solely by the controller/AP, such that scheduling is instead jointly performed between the controller/AP and STA(s) wherein the STAs transmit a second schedule for access to the shared wireless channel by the STAs, and such a second schedule is used to update the first schedule to create an updated schedule. De La Cruz thus does not teach the claimed invention.	Ho et al. (US 2021/0076251, Ho hereinafter) teaches the generation and transmission (steps 820 and 825) of a first frame including a request for QoS feedback information to one or more other wireless (Ho; Fig. 8; [0073]-[0075]). Ho also teaches that such devices may run applications such as virtual reality and augmented reality applications (Ho; [0031]). Ho may thus be broadly reasonably interpreted as teaching “sending, by a first console executing an application for artificial reality, a first message comprising a parameter.” In response, the one or more wireless devices may generate and transmit (steps 830 and 835) a response frame including QoS feedback information, such as a report and/or a bitmap containing the QoS feedback information (Ho; Fig. 8; [0076]-[0078]). Such a report and/or bitmap may be broadly reasonably interpreted as comprising a plurality of parameters. Ho may thus be broadly reasonably interpreted as teaching “receiving, by the first console from a second console, a second message comprising a second plurality of parameters.” The first wireless device may then use (step 840) the received feedback information to determine or adjust the schedule for transmission (Ho; Fig. 8; [0079]). Ho may thus be broadly reasonably interpreted as teaching “updating, by the first console responsive to the second message, the first schedule.” However, Ho does not teach the transmission of a first schedule for access to a shared wireless channel by the first wireless device in the first frame, nor does Ho teach the transmission of a second schedule for access to the shared wireless channel by the second wireless device in the QoS feedback information. Ho therefore also cannot teach the use of such schedules to update the first schedule. Ho also does not teach transmission of the updated schedule, nor does Ho specifically teach updating or transmitting a first plurality of parameters in conjunction with updating the first schedule. Ho thus does not teach the claimed invention.	Kalhan (US 2014/0321423) teaches the transmission of a PDCCH (step 604) including scheduling grants to assign a predefined set of PUSCH resources to a first UE device, and such a PDCCH comprising such a scheduling grant may be broadly reasonably interpreted as a first message comprising a first plurality of parameters and a first schedule for access to a shared wireless channel (Kalhan; Fig. 6; [0040]-[0043]). Kalhan may thus be broadly reasonably interpreted as teaching “sending, by a first (Kalhan; Fig. 6; [0040]-[0043]). However, Kalhan does not teach that such a message received from a second console also comprises “a second schedule for access to the shared wireless channel by the second console.” A person having ordinary skill in the art would also likely find it unreasonable to modify such a PUSCH message to include control signaling regarding wireless scheduling, since control signaling related to scheduling is generally transmitted in the physical uplink control channel (PUCCH) rather than the physical uplink shared channel (PUSCH). Kalhan also teaches the transmission of another PDCCH (step 608) comprising various parameters and resource allocation information (i.e., a schedule) for a D2D link 124 (Kalhan; Fig. 6; [0040]-[0043]). The eNB may thus be broadly reasonably interpreted as using the received PUSCH (i.e., the second message) to send a third message comprising updated parameters and an updated schedule. However, such updated parameters and schedule are related to the D2D link, not to the PDCCH transmitted in step 604. Such parameters and schedule may thus not be broadly reasonably interpreted as the updated first plurality of parameters and the updated first schedule as is claimed. Kalhan is also silent on any use of such signaling for applications for artificial reality. Kalhan thus does not teach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474